Detailed Office Action
	Applicant’s arguments filed on 5/31/2022 have been entered and fully considered. Claims 8-10 are withdrawn from examination. New claim 11 is added. Claims 1-11 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments of 5/31/2022 (pages 5-10) have been fully considered and found not to be persuasive. They are addressed below in the order that they appear in the arguments.
Applicant states that the foam layer disclosed in MATSUE is the actual body portion of the receiving table, which is used to support and carry a honeycomb formed body. Clearly, a person of ordinary skill in the art would have recognized that the asserted foam layer disclosed in MATSUE would have corresponded to the body portion 63 having a groove 67 disclosed in KOIDE. Therefore, if that person were to consider combining KOIDE and MATSUE, that person would have used the asserted foam layer of MATSUE as the body portion 63 disclosed in KOIDE, not as a foam layer attached to the asserted flexible sheet substrate 73.
	The Examiner respectfully disagrees. As indicated in the non-final office action of 3/7/2022 (page 5), MARSUE also discloses that its foam structure can also be in part of the body {[0006]}. Thus, one of ordinary skill in the art realizes that it is not necessary that the whole body portion be made of this foam and it can be used as a part or a layer in the body. Thus, an artisan can consider this foam only as additional layer and does not have to replace the whole body of KOIDE.
Applicant states that there would have been no reason for a person of ordinary skill in the art to have considered modifying the receiving table of KOIDE in an attempt to provide additional protection to the honeycomb formed body based on MATSUE, as asserted by the PTO. The PTO' s assertion is erroneous because KOIDE discloses that the inside-attached section has a thickness of 0.05 to 0.2 times the radius of the honeycomb formed body, which has a diameter of 10 to 320 mm. Therefore, if a person of ordinary skill in the art were to consider providing the maximum amount of protection to the honeycomb formed body, that person would have disposed a single layer of the inside-attached portion having a maximum thickness based on the radius of the honeycomb formed body.
	As correctly indicated by the Applicant, KOIDE discloses a range of thickness for its flexible sheet 73 based on the radius of the green body honeycomb {[0086]}. However, KOIDE never states that this range is provided such that maximum protection for the green body can be assured. Applicant’s assertion above is a conjecture, and based on this paragraph, a person of ordinary skill in the art is not prevented (or taught away) from looking to prior art to determine additional protection. The Examiner maintains that there is enough motivation to look to prior at to seek additional protection for this soft green body that KOIDE discloses (see non-final office action of 3/7/2022, page 5).
Applicant states that he PTO' s attempt to modify KOIDE based on TRAMMELL, is also incorrect because the inventions of KOIDE and TRAMMELL are not related to the same field of endeavor of securing laminated sheets.
	The Examiner respectfully disagree. The test for analogous art is not the specification but the limitation in the claim {see MPEP 2141.01(a) (IV)}. TRAMMEL describes clamping a sheet that is analogous to the fixing member of instant claim 1 {[col 2, lines 39-45], [FIG. 3] 36 and 34 are the pull clamps or fixing members that is used to secure the flexible sheet 32 to the body 22}.
Applicant further states that KOIDE discloses that, when a honeycomb formed body is supported by the receiving table, the cavity 5 allows the body portion 3 to collapse such that the clearance between the groove surface 7/inside-attached portion 73 and the honeycomb formed body is reduced, which allows the groove surface 7/inside-attached portion 73 to abut (i.e., come in direct contact with) the side surface of the honeycomb formed body with enough force to counteract deformation of the honeycomb formed body. Clearly, a person of ordinary skill in the art would have recognized that, since the groove surface/inside-attached portion comes in direct contact with, and applies a force against the side surface of the honeycomb formed body, the inside-attached portion would have been held in place between the groove surface and honeycomb formed body. As such, there would have been no reason for a person of ordinary skill in the art to have considered modifying KOIDE to include the asserted fixing members of TRAMMELL, because the design of the receiving table would have necessarily prevented the flexible sheet from slipping or moving during transport of a honeycomb formed body.
	The Examiner once again disagrees. The applicant’s assertion above is a conjecture. KOIDE never discloses that this collapse/abutting and application of force result in no slippage of the flexible sheet. Moreover, the Modified KOIDE has a flexible sheet and a foam layer in addition to the green body. Thus, there is a chance that these layers (not the green body) can slip, therefore an artisan would have been motivated to look to prior art for a fixing mechanism to clamp these layers.
Applicant states that even if a person of ordinary skill in the art were to still consider modifying KOIDE based on TRAMMELL, the modification would not have resulted in a receiving table that includes the claimed fixing members. To this end, the PTO asserted that TRAMMELL discloses pull clamps 34, 36 (asserted fixing members) used to secure a mat material 32 (asserted flexible sheet) to a base 22 (asserted body portion). However, a person of ordinary skill in the art would have recognized that TRAMMELL discloses that the pull clamps are disposed to clamp only the side edges of the mat material 22 in order to stretch the mat material 22 and prevent wrinkling when the mold is closed. Therefore, modifying the receiving table of KOIDE based on TRAMMELL, would have resulted in the pull clamps being fixed to only the asserted support portion, which is not the same as the claimed fixing members for fixing the support portion to the body portion recited in claim 1.
	This argument is not persuasive. TRAMELL clearly discloses that the fixing members are used to clamp the edges of the fabric to the mold faces {[claim 4]}. What is the reason to clamp fabric 32 clamps 36/34 {[FIG. 3]}? Clearly, the answer is to prevent that fabric from slipping into the mold when the upper mold 20 is closed {[FIG. 4]}. This is well understood by one of ordinary skill in the art. Therefore, clamps or fixing members of TRAMMELL are applicable to the table of KOIDE since they can secure the flexible sheet and the foam layer to the body as described in the non-final office action of 3/7/2022 (pages 5-7).
	The Examiner maintains all the rejections in the non-final office action of 3/7/2022 and has also presented the rejection of the new claim 11 in this final office action (see section 35 USC 103 below). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over KOIDE (US-2015/0210024), hereinafter KOIDE, in view of MATSUE (JP-2002103325-A and its English translation), hereinafter MATSUE, and TRAMMELL (US 3,078,516), hereinafter TRAMMELL. Note that the italicized text below are the instant claims.
Regarding claims 1-5, KOIDE discloses A receiving table for supporting a side surface of a honeycomb formed body, the side surface being parallel to a cell extending direction {[abstract] note that the holder is the receiving table that support a side of honeycomb, [FIG. 3] 70 is the honeycomb formed body and cells extend into the plane thus parallel to the side of table 3, [FIG. 13] cells 70a are shown here}, the receiving table comprising: 
a body portion having a groove extending in one direction {[FIG. 6b] 63 is the body portion with groove 67 that is extended in the x direction}; 
a support portion comprising: a flexible sheet substrate in contact with a surface of the groove of the body portion {[FIG. 6b] 73 is the flexible sheet substrate that is contact with groove 67, [0088]}; 
wherein the support portion is provided in a non-adhesive state to the body portion {[FIG. 6b] 73 is in contact with groove 67 without the use of an adhesive}.
KOIDE, however, is silent on placing an additional foam layer on top of the flexible sheet such that the foam layer comes in contact with the honeycomb piece.
In the same field of endeavor that is related to honeycomb carrier, MATSUI discloses and a foam layer, the foam layer being brought into contact with the side surface of the honeycomb formed body (claim 1) {[0006] note that foam is used in at least a part of the body, [0010]}; 
wherein the foam layer is a resin foam layer or a rubber foam layer (claim 4) {[0012]},
wherein the foam layer has open cells (claim 5) {[0006] note that the foam is highly breathable that is an indication that it is open cell}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have placed the foam layer of MATSUE between the flexible sheet and honeycomb body of KOIDE, thus reading on the limitation “and a foam layer attached to the flexible sheet”.
As disclosed by MATSUE, the advantage of this foam layer is that it acts as a cushion when there is an impact during the transport and thus protecting the molded honeycomb body {[0006]}. 
Note that the green honeycomb body of KOIDE is also soft {[0042]}. Therefore, one of ordinary skill in the art would have been motivated to look to prior art and determine how to provide additional protection for this soft body. Also note that MATSUE discloses that its foam layer can be used in only a part of the apparatus or the receiving table that is in contact with the honeycomb body {[0006]}. MATSUI, therefore, would have taught the artisan to apply this soft foam layer only in those portions of the receiving table of KOIDE that comes into contact with the honeycomb.
Combination of KOIDE and MATSUE, however, is silent on fixing the support portion to the body portion. Note that as discussed above the flexible sheet of KOIDE is in a non-adhesive contact with the body portion (see claim 1 analysis above). As such, there is a chance that the flexible sheet can slip or move relative to the body portion during transport. Therefore, one of ordinary skill in the art would have been motivated to look to prior art and determine how to fix the flexible sheet to the body.
In the same field of endeavor that is related to securing laminated sheets, TRAMMELL discloses and fixing members for fixing the support portion to the body portion (claim 1) {[col 2, lines 39-45], [FIG. 3] 36 and 34 are the pull clamps or fixing members that is used to secure the flexible sheet 32 (the support portion) to the body 22 (the body portion)},
 wherein each of the fixing members comprises an L-shaped angle that is in contact with the flexible sheet substrate of the support portion (claim 2) {[FIG. 7] 66/68 form the L-shape angle, note contact with the flexible sheet (not numbered)},
wherein the fixing members further comprise opening/closing plates provided on two end faces perpendicular to a direction where the groove of the body portion extends (claim 3) {[FIGs. 7 and 8] 72 is the opening closing plate to mechanism, note the 72 is perpendicular to the direction of the groove to the left of 22 (mold cavity) that extends from top to bottom, note the two end faces interpreted as two sides of the body groove that as shown above the fixing member are located at both the opposite side}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the clamp or fixing member of TRAMMELL, in the body/support portion of the combination of KOIDE and MATSUE. As noted above, an artisan would have been highly motivated to look to prior to determine how the flexible sheet of KOIDE can be secured to its body. TRAMMELL is such art that clearly teaches how to attach a flexible sheet to a body securely using a pull clamp as discussed above.
As disclosed above, TRAMMELL’s L-shape angel is in contact the flexible sheet. TRAMMEL is, however, silent on this angle being in contact with the upper surface of the body or the limitation “in contact with an upper surface of the body portion”.
However, at the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have changed or elongated arm 66 of the fixing member of TRAMMEL to have been in contact with both the flexible sheet and top surface of body 22 {[FIG. 7]}, since it has been held that a mere change in shape of an element is generally recognized as being within the level of an artisan when the change in not significant to the function of the device {see MPEP 2144.04 (IV)(B)}.
One would have been motivated to increase the length of arm 66 so that that a better securing of the flexible sheet to the body can be accomplished. Note that this does not changes the functionality of TRAMMELL fixing device.
Regarding claim 6, KOIDE discloses wherein the flexible sheet substrate is formed of a flexible resin {[0088] note that polyurethane is a resin}.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over KOIDE, MATSUE, and TRAMMELL as applied to claim 1 above, and further in view of TAJIMA (US-2011/0083942), hereinafter TAJIMA.
Regarding claim 7, combination of KOIDE, MATSUE, and TRAMMELL discloses all the limitation of claim 1. Similar to the instant specification paragraph [0016], KOIDE discloses that the body is made of porous polyurethane {[0085]}. KOIDE further discloses that its body portion is harder than the flexible sheet {[0089]}. These teachings can be construed as disclosing the limitation of claim 7. The Examiner notes that the instant specification further defines the hard resin of the body to have a Shore D Hardness of 40 to 70 HS {[0017]}. 
In the alternative, and in the case where the hard resin is interpreted to have that specific hardness, KOIDE is explicitly silent on these levels of hardness.
In the same field of endeavor that is related to conveyance receiver for honeycomb, TAJIMA discloses wherein the body portion is formed of a hard resin {[abstract] note polyurethane resin with the same hardness as the instant specification, [0033] note the porous polyurethane that is similar to what KOIDE discloses as shown above}.
At the effective filing date of the instant invention it would have been obvious to one ordinary skill in the art to have incorporated the teachings of TAJIMA in the apparatus of the combination above and have chosen the porous polyurethane with a Shore D Hardness of 40 to 70 HS or a “hard resin” as the body. As disclosed by TAJIMA, the advantage of this body is its superior releasability and hygroscopicity {[0008]}.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over KOIDE, MATSUE, and TRAMMELL as applied to claim 1 above, and further in view of DUROE (US-2018/0334328), hereinafter DUROE.
Regarding claim 11, combination of KOIDE, MATSUE, and TRAMMELL discloses all the limitation of claim 1. This combination however is silent on the material of flexible sheet being a PP resin, a PET resin, a PC resin, or an acrylic resin.
In the same field of endeavor that is related to carrier for honeycomb body, DUROE discloses wherein the flexible sheet substrate is formed of a flexible resin selected from the group consisting of a PP resin, a PET resin, a PC resin, and an acrylic resin {[0045] note the polypropylene or PP}.
At the effective filing date of the instant invention it would have been obvious to one ordinary skill in the art to have incorporated the teachings of DUROE in the apparatus of the combination above and have substituted the flexible sheet of KOIDE with the PP resin of DUROE.
It has been held that a simple substitution of one known element for another is likely to be obvious when predictable results are achieved {see MPEP 2143 (I)(B)}. Since both KOIDEE and DUROE disclose the flexible sheet, it is very likely that the substitution of the flexible sheet material of KOIDE with that of DUROE will yield similar results.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/           Examiner, Art Unit 1748                                                                                                                                                                                             /JACOB T MINSKEY/Primary Examiner, Art Unit 1748